In an action for personal injuries, plaintiff has recovered judgment on the theory that while entering a subway train the door closed upon his arm and leg and the train proceeded while his coat was fastened between the door and the center post, causing him to fall against a pillar. Judgment reversed on the facts and a new trial granted, with costs to appellant to abide the event. In our opinion the verdict is against the weight of the credible evidence. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.